PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of

:
VU, THANG HUY, et al.

:
Application No.: 15/748,588

:	DECISISON ON PETITION
Filed:  January 29, 2018
Attorney Docket No.:  17145.81 


:

This is a decision on the renewed petition filed February 09, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice) mailed July 30, 2020. The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the above-identified application became abandoned on October 01, 2020.  A Notice of Abandonment was mailed December 15, 2020.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply of  the new drawings and the amendment to the specification submitted on December 16, 2020; (2) the petition fee of $2,100 submitted on December 16, 2020; and (3) the required statement of unintentional delay have been received.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $640.00 extension of time submitted on April 02, 2019 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credit to petitioner’s credit card in due course. 

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.
 
 

/Dale A. Hall/Paralegal Specialist, OPET